NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0522n.06
                             Filed: July 26, 2006

                                          No. 03-6678


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES of AMERICA,

       Plaintiff-Appellee,

v.                                                   ON APPEAL FROM THE UNITED
                                                     STATES DISTRICT COURT FOR THE
PEDRO GARCIA-PEREZ,                                  EASTERN DISTRICT OF KENTUCKY
Also Known As JOSE ASTORGA-TORRES,

       Defendant-Appellant.

                                              /




BEFORE:        GUY, DAUGHTREY, and CLAY, Circuit Judges.

       CLAY, Circuit Judge. Defendant Pedro Garcia-Perez, also known as Jose Astorga-Torres,

appeals the December 19, 2003 judgment of the United States District Court for the Eastern District

of Kentucky convicting and sentencing Defendant for illegal re-entry into the United States by an

alien who had previously been deported subsequent to a conviction for the commission of an

aggravated felony, in violation of 8 U.S.C. §§ 1326(a) and 1326(b)(2). For the following reasons,

we AFFIRM the judgment of the district court.
                                           No. 03-6678

                                       I. BACKGROUND

A.     PROCEDURAL HISTORY

       On September 4, 2003, a federal grand jury indicted Defendant on one count of illegal

reentry by an alien who had been previously deported subsequent to a conviction for commission

of an aggravated felony, in violation of 8 U.S.C. §§ 1326(a) and 1326(b)(2). On September 12,

2003, Defendant pleaded not guilty to the count. On October 24, 2003, the district court rearraigned

Defendant and Defendant pleaded guilty to the count. Defendant did not have a plea agreement with

the prosecution, inasmuch as Defendant wished to have the right to appeal his conviction and

sentence. On December 12, 2003, Defendant filed a motion to have the district court sentence

Defendant below the then-mandatory range provided by the Federal Sentencing Guidelines

(“Guidelines”). On December 19, 2003, the district court denied the motion. That same day, the

district court sentenced Defendant to ninety-six months imprisonment, the maximum allowed by the

Guidelines, and three years of supervised release. On December 29, 2003, Defendant filed a notice

of appeal.

B.     FACTS

       Defendant is a native and citizen of Mexico. He first came to the United States in 1976, and

he eventually settled in the state of Washington. Defendant was first deported from the United

States on July 9, 1992, after Defendant was convicted in state court of possession of cocaine.

Defendant subsequently returned to the United States and Washington, where, in 1993, he was

convicted in state court of delivery of cocaine. After serving a prison term, Defendant was deported

on May 25, 1994. Defendant again returned to the United States, this time settling in Kentucky. On



                                                 2
                                              No. 03-6678

October 23, 1999, Defendant was arrested by state police for criminal trespass. Defendant was

subsequently identified as an alien who had been previously deported. Defendant was convicted in

federal court of illegal reentry by an alien who had been previously deported subsequent to a

conviction for commission of an aggravated felony. After serving his prison term, Defendant was

again deported on March 6, 2002. Defendant returned to the United States and Kentucky. On

December 12, 2002, Defendant was arrested for striking his girlfriend in the face with a beer can.

Defendant was identified as an alien who had been previously deported subsequent to the conviction

of an aggravated felony, i.e., the delivery of cocaine in 1993.

                                         II. DISCUSSION

A.     THE VIENNA CONVENTION

       1.      Preservation of the Issue

       Defendant failed to object to the district court’s plea colloquy on the ground that the district

court failed to inform Defendant of his right to contact his citizen country’s consulate. This will

affect the standard of review in this case.

       2.      Standard of Review

       Because Defendant failed to object to the plea colloquy, this Court reviews the district

court’s decision for plain error. United States v. Denkins, 367 F.3d 537, 545 (6th Cir. 2004) (citation

omitted). Plain error analysis requires four steps:

       First, we are to consider whether an error occurred in the district court. Absent any
       error, our inquiry is at an end. However, if an error occurred, we then consider if the
       error was plain. If it is, then we proceed to inquire whether the plain error affects
       substantial rights. Finally, even if all three factors exist, we must then consider
       whether to exercise our discretionary power under Rule 52(b), or in other words, we



                                                  3
                                            No. 03-6678

       must decide whether the plain error affecting substantial rights seriously affected the
       fairness, integrity or public reputation of judicial proceedings.

United States v. Thomas, 11 F.3d 620, 630 (6th Cir. 1993).

       Defendant bears the burden of demonstrating plain error. United States v. Abboud, 438 F.3d

554, 588 (6th Cir. 2006) (citing United States v. Murdock, 398 F.3d 491, 496 (6th Cir. 2005)). As

the Supreme Court explained: “When an appellate court considers error that qualifies as plain, the

tables are turned on demonstrating the substantiality of any effect on a defendant’s rights: the

defendant who sat silent at trial has the burden to show that his ‘substantial rights’ were affected.”

United States v. Vonn, 535 U.S. 55, 62 (2002) (citation omitted).

       3.      Analysis

       The district court did not commit plain error in failing to inform Defendant of his right to

contact his citizen country’s consulate under the Vienna Convention on Consular Relations, Apr.

24, 1963, 21 U.S.T. 77, 596 U.N.T.S. 261 (“Vienna Convention”). Under this Court’s interpretation,

the Vienna Convention does not create enforceable individual rights. United States v. Emuegbunam,

268 F.3d 377, 394 (6th Cir. 2001). Moreover, Defendant has failed to demonstrate how the failure

of the district court to inform Defendant of his rights under the Vienna Convention led to an

involuntary or unknowing guilty plea, so as to affect Defendant’s substantial rights.

               a.      Legal Framework

       A guilty plea is more than just an admission of guilt; it is a waiver of the constitutional right

to a trial by judge or jury. Brady v. United States, 397 U.S. 742, 748 (1970). As a result, a

defendant must enter a guilty plea knowingly, voluntarily, and intelligently. Id. The district court

must verify “that the defendant’s plea is voluntary and that the defendant understands his or her

                                                  4
                                            No. 03-6678

applicable constitutional rights, the nature of the crime charged, the consequences of the guilty plea,

and the factual basis for concluding that the defendant committed the crime charged.” United States

v. Webb, 403 F.3d 373, 378-79 (6th Cir. 2005) (citing United States v. Goldberg, 862 F.2d 101, 106

(6th Cir. 1988)).

       The Vienna Convention is a mutilateral treaty that governs the consular relationships

between the signatory nations. Emuegbunam, 268 F.3d at 388. The relevant portion of the Vienna

Convention in the instant case is Article 36, which, in its entirety, states:

                    Communication and contact with nationals of the sending State1

       1. With a view to facilitating the exercise of consular functions relating to nationals
       of the sending State:

               (a) consular officers shall be free to communicate with nationals of the
               sending State and to have access to them. Nationals of the sending State
               shall have the same freedom with respect to communication with and access
               to consular officers of the sending State;

               (b) if he so requests, the competent authorities of the receiving State shall,
               without delay, inform the consular post of the sending State if, within its
               consular district, a national of that State is arrested or committed to prison
               or to custody pending trial or is detained in any other manner. Any
               communication addressed to the consular post by the person arrested, in
               prison, custody or detention shall also be forwarded by the said authorities
               without delay. The said authorities shall inform the person concerned
               without delay of his rights under this sub-paragraph;

               (c) consular officers shall have the right to visit a national of the sending
               State who is in prison, custody or detention, to converse and correspond with
               him and to arrange for his legal representation. They shall also have the right
               to visit any national of the sending State who is in prison, custody or
               detention in their district in pursuance of a judgment. Nevertheless, consular


       1
         The “sending State” is the nation of the arrested individual, whereas the “receiving State”
is the arresting nation. Emuegbunam, 268 F.3d at 388 n.3.

                                                   5
                                            No. 03-6678

               officers shall refrain from taking action on behalf of a national who is in
               prison, custody or detention if he expressly opposes such action.

       2. The rights referred to in paragraph 1 of this Article shall be exercised in
       conformity with the laws and regulations of the receiving State, subject to the
       proviso, however, that the said laws and regulations must enable full effect to be
       given to the purposes for which the rights accorded under this Article are intended.

Vienna Convention, art. 36 (emphasis supplied).

       In Emuegbunam, this Court held that the Vienna Convention did not “create a right for a

detained foreign national to consult with the diplomatic representatives of his nation that the federal

courts can enforce.” 268 F.3d at 394. In that case, the defendant, a Nigerian citizen, was arrested

for conspiracy to import cocaine into the United States. Id. at 384-85. Before trial, the defendant

complained that “prosecutors had not honored his rights under the Vienna Convention.” Id. at 387.

The district court ordered the prosecution to contact the Nigerian consulate. Id. Both the

prosecution and the defendant contacted the Nigerian consulate. Id. The defendant asked the

Nigerian consulate for assistance in procuring two witnesses and evidence. Id. In response, the

consulate stated that it could not secure the witnesses in time for the defendant’s trial. Id. The

defendant filed a motion to dismiss the indictment, on the ground that the denial of earlier contact

with the Nigerian consulate prejudiced his defense. Id. The district court denied the motion. Id.

Following a trial, the defendant was found guilty of the charge. Id. at 385. The defendant appealed,

based in part on the claim that the district court violated the Vienna Convention.

       This Court affirmed the defendant’s conviction. With respect to the defendant’s claim under

the Vienna Convention, the Court initially noted:

       As a general rule, . . . international treaties do not create rights that are privately
       enforceable.

                                                  6
                                            No. 03-6678


       A treaty is primarily a compact between independent nations. It depends for the
       enforcement of its provisions on the interest and honor of the governments which are
       parties to it. If these fail, its infraction becomes the subject of international
       negotiations and reclamation, so far as the injured parties choose to seek redress,
       which may in the end be enforced by actual war. It is obvious that with all this the
       judicial courts have nothing to do and can give no redress.

Id. at 389. The Court then explained that even if the Vienna Convention created enforceable

individual rights, the defendant could not seek the remedy of the dismissal of the indictment under

the law of this circuit. Id. at 390 (citing United States v. Page, 232 F.3d 536, 540 (6th Cir. 2000)).

       The defendant also sought the remedy of the reversal of his conviction under the Vienna

Convention. The Court found that such remedy was also inappropriate, because the Vienna

Convention did not create “any judicially enforceable right of consultation between a detained

foreign national and the consular representatives of his nation.” Id. at 391 (citing United States v.

Jimenez-Nava, 243 F.3d 192, 198 (5th Cir. 2001)). The Court pointed out that the Preamble to the

Vienna Convention specifically stated: “[T]he purpose of such privileges and immunities is not to

benefit individuals but to ensure the efficient performance of functions by consular posts on behalf

of their respective States.” Id. at 392 (alteration in the original) (internal quotation marks and

citation omitted). The Court recognized that the Vienna Convention spoke of the detainee having

certain rights; however, the Court found:

       [T]hese references are easily explainable. The contracting States are granting each
       other rights, and telling future detainees that they have a “right” to communicate with
       their consul is a means of implementing the treaty obligations as between States.
       Any other way of phrasing the promise as to what will be said to detainees would be
       both artificial and awkward.




                                                  7
                                            No. 03-6678

Id. at 392 (quoting United States v. Li, 206 F.3d 56, 66 (1st Cir. 2000) (Selya, J. & Boudin, J.,

concurring)) (internal quotation marks omitted).        This Court “conclude[d] that the Vienna

Convention does not create in a detained foreign national a right of consular access.” Id.

       The Court also noted that “the State Department has consistently taken the view that the

Vienna Convention does not create individual rights.” Id. In practice, most countries remedy

violations of Article 36 with investigations, apologies, and efforts to ensure that future violations

do not occur; “[a]pparently, no country remedies violations of the Vienna Convention through its

criminal justice system.” Id. at 392-93 (citing Li, 206 F.3d at 65).

       In Sanchez-Llamas v. Oregon, the Supreme Court did not answer the question of whether

the Vienna Convention created enforceable individual rights. — S. Ct. —, 2006 WL 1749688, at

*7 (2006). The Supreme Court assumed without deciding that the Vienna Convention did create

such rights.2 Id. Thus, Emuegbunam remains the controlling law of this Court.

               b.      Application to This Case

                       i.      Plain Error

       The first two steps in the plain error analysis address whether the district court committed

error, and whether that error was plain. In our view, the district court did not commit plain error by


       2
         The holding of Sanchez-Llamas does not control the instant case. In Sanchez-Llamas, the
Supreme Court held that, assuming the Vienna Convention created enforceable individual rights,
suppression of evidence via the exclusionary rule was not an appropriate remedy for violation of the
Vienna Convention. Id. at *11. The Supreme Court’s analysis was crafted specifically for the
remedy of suppression of evidence via the exclusionary rule, and not for any other form of remedy.
See id. at *9-11. The Supreme Court also held that a claim under the Vienna Convention was
subject to state procedural default rules. Id. at *17. The instant case does not involve the
suppression of evidence; instead Defendant claims his guilty plea was not knowing, voluntary, or
intelligent. Additionally, the instant case does not involve state procedural default.

                                                  8
                                             No. 03-6678

failing to inform Defendant of his “right” under the Vienna Convention to contact the Mexican

consulate. As explained, supra, Emuegbunam stands for the proposition that a foreign detainee does

not have an enforceable individual right to consular access under the Vienna Convention. Defendant

may not fault the district court for failing to inform him of a right that he does not have.

        Defendant relies heavily on this Court’s decision in Deitz v. Money, 391 F.3d 804 (6th Cir.

2004), for the proposition that the Vienna Convention creates enforceable individual rights. In that

case, this Court remanded to the district court the issue of whether the petitioner’s counsel was

ineffective for failing to raise a claim based on the authorities failure to notify the Mexican consulate

as required under the Vienna Convention. Id. at 811. Defendant argues that an implication of this

decision is that the Vienna Convention creates enforceable individual rights, such that the district

court in Deitz, on remand, could have found ineffective assistance of counsel based on counsel’s

failure to raise this claim. Assuming arguendo Defendant’s interpretation of Deitz is correct,

Defendant’s argument falls short, however, because:

        It is the well-settled law of this Circuit that a panel of this Court cannot overrule the
        decision of another panel. The prior decision remains controlling authority unless
        an inconsistent decision of the United States Supreme Court requires modification
        of the decision or this Court sitting en banc overrules the prior decision.

LRL Props. v. Portage Metro. Hous. Auth., 55 F.3d 1097, 1105 n.2 (6th Cir. 1995). Thus, to the

extent Deitz conflicts with Emuegbunam, Emuegbunam controls, as that decision preceded Deitz.

        Defendant’s reliance on Medellin v. Dretke, 544 U.S. 660, 125 S. Ct. 2088 (2005), is likewise

misplaced. The Supreme Court in that case dismissed a writ of certiorari as improvidently granted.

Id. at 2089. Defendant relies on language supplied by the dissent to that decision to support his

position that the Vienna Convention creates enforceable individual rights; however, that language

                                                   9
                                            No. 03-6678

is not binding on this Court, while Emuegbunam is controlling authority. In sum, the district court

did not commit plain error by failing to inform Defendant of his right to consular access under the

Vienna Convention, because Defendant has no such right.

                       ii.     Substantial Rights

       Even assuming Defendant has demonstrated plain error, Defendant has failed to demonstrate

an effect on his substantial rights. Under this prong of the plain error inquiry, the defendant

normally must demonstrate that he was prejudiced in some way by the district court’s plain error,

in the sense that the error “affected the outcome of the district court proceedings.” United States v.

Olano, 507 U.S. 725, 734 (1993). In the instant case, Defendant argues that the district court’s plain

error resulted in a guilty plea that was not knowing, voluntary, and intelligent. This argument lacks

merit. As explained, supra, a guilty plea is a waiver of the constitutional right to a trial by a judge

or jury; an invalid guilty plea would thus affect the substantial rights of Defendant. Defendant’s

argument must fail, however, because he never demonstrates the logical connection between the

district court’s failure to inform Defendant of his right to contact the Mexican consulate and the

purported invalidity of the guilty plea. Defendant never explains what information the Mexican

consulate could have supplied3 that was not supplied by Defendant’s counsel or the district court,

such that the lack of access to that information rendered his guilty plea unknowing, involuntary, or

unintelligent. See United States v. Ademaj, 170 F.3d 58, 67 (1st Cir. 1999) (rejecting the defendant’s

claim under the Vienna Convention on the ground that the defendant failed to demonstrate how



       3
       We will assume that had the district court informed Defendant of his right to contact the
Mexican consulate, Defendant would have in fact contacted the Mexican consulate.

                                                  10
                                            No. 03-6678

contact with his citizen country’s consulate would have assisted in his defense). In fact, Defendant

fails to allege any misunderstanding of any provision of his guilty plea, let alone a misunderstanding

that could have been alleviated by contacting the Mexican consulate. In his brief, Defendant does

not spare a single word as to how he misunderstood his guilty plea, or how a misunderstanding of

the guilty plea rendered said plea unknowing, involuntary, or unintelligent.

       Instead of demonstrating any lack of understanding as to his guilty plea, Defendant makes

the general argument that the Vienna Convention “assures the pressures inherent in being

incarcerated in a foreign country and appearing in judicial proceedings in a foreign tongue are

mitigated such that the knowing and voluntary plea can be taken with assurance by the trial court.”

(Def. Br. 12.) We agree that being incarcerated in the United States may generally create anxiety

and pressure for a foreign citizen greater than that created for a United States citizen; however,

Defendant has extensive experience with the American criminal justice system. Defendant first

came to this country in 1976, and, besides the three previous deportations, Defendant has resided

in the United States since that time. According to his presentence report, Defendant has been

arrested and convicted thirty-seven times in the United States. Defendant consequently has been

imprisoned numerous times. To say that Defendant’s incarceration for the charge in the instant case

created pressures unique to Defendant’s status as a Mexican citizen strains logic; Defendant has

resided primarily within the United States for the past twenty years and is well-acquainted with

incarceration in this country.

       Moreover, even assuming that Defendant was subjected to additional pressure through his

incarceration due solely to his status as a Mexican citizen, Defendant fails to demonstrate how



                                                 11
                                             No. 03-6678

contacting the Mexican consulate would have addressed this additional pressure, such that his guilty

plea sans contact with the consulate was unknowing, involuntary, or unintelligent. The Tenth

Circuit rejected a similar argument in United States v. Cazares, 60 Fed. App’x 223 (10th Cir. 2003)

(unpublished decision). In that case, the defendant was a Mexican national who had resided in the

United States for twenty years. Id. at 225. The defendant pled guilty to a narcotics offense, but later

challenged the guilty plea as involuntary due to the district court’s failure to inform him of his rights

under the Vienna Convention. Id. The Tenth Circuit disagreed:

        [The defendant] argues that because he is a foreign national, he lacks an
        understanding of the criminal justice system in the United States. [The defendant]
        further argues that his lack of understanding would be remedied by the assistance of
        the Mexican consulate. This court, therefore, will construe [the defendant’s]
        arguments as a challenge to the plea on the grounds it was not knowingly and
        voluntarily entered. Although [the defendant] alleges a lack of understanding of the
        criminal justice system in the United States, [the defendant] fails to allege the
        particular aspects of his plea that were entered into unknowingly. After reviewing
        the record, this court concludes that there is nothing in the record indicating [the
        defendant’s] plea was not knowing and voluntary.

Id. at 227. Likewise, Defendant fails to point to what exactly he misunderstood with respect to his

guilty plea, where such misunderstanding would not have occurred had he spoken with the Mexican

consulate. The point is simple: Defendant does not allege any shortcoming of the district court or

his counsel with respect to Defendant’s understanding of his guilty plea that could have been

remedied by contacting the Mexican consulate.

        Moreover, not only does Defendant not allege any shortcomings with respect to the district

court and his counsel in ensuring Defendant understood his guilty plea, the record affirmatively

proves that Defendant in fact understood his guilty plea. As the government notes, the record

demonstrates that the district court complied with the requirements of Federal Rule of Criminal

                                                   12
                                            No. 03-6678

Procedure 11. As stated, supra, the district court must verify “that the defendant’s plea is voluntary

and that the defendant understands his or her applicable constitutional rights, the nature of the crime

charged, the consequences of the guilty plea, and the factual basis for concluding that the defendant

committed the crime charged.” Webb, 403 F.3d at 378-79. Defendant understood his constitutional

right to a trial and the rights attendant to that right; Defendant understood the charge being made

against him; Defendant understood the potential punishment that could arise from the guilty plea;

and Defendant understood the factual basis of the government’s case against him. Indeed,

Defendant admitted the factual basis of the government’s case. The record amply demonstrates that

Defendant knew the nature of the guilty plea, that he voluntarily pled guilty, and that his decision

was intelligent. In short, Defendant has failed to demonstrate how the district court’s failure to

inform him of his right to contact the Mexican consulate caused Defendant’s guilty plea to be

unknowing, involuntary, or unintelligent so as to affect his substantial rights.

       This case is therefore similar to Breard v. Greene, 523 U.S. 371 (1998). In that case, the

Supreme Court found that, assuming the Vienna Convention created enforceable individual rights,

the defendant still failed to demonstrate prejudice:

       Even were [the defendant’s] Vienna Convention claim properly raised and proved,
       it is extremely doubtful that the violation should result in the overturning of a final
       judgment of conviction without some showing that the violation had an effect on the
       trial. . . . In this action, no such showing could even arguably be made. [The
       defendant] decided not to plead guilty and to testify at his own trial contrary to the
       advice of his own attorneys, who were likely far better able to explain the United
       States legal system to him than any consular official would have been. [The
       defendant’s] asserted prejudice–that had the Vienna Convention been followed, he
       would have accepted the State’s offer to forego the death penalty in return for a plea
       of guilty–is far more speculative than the claims of prejudice courts routinely reject
       in those cases w[h]ere an inmate alleges that his plea of guilty was infected by
       attorney error.

                                                  13
                                            No. 03-6678

Id. at 377 (internal citations omitted).

        Likewise, in the instant case, Defendant was represented by counsel who most likely knew

more about the United States legal system than any Mexican consular official. Moreover, the district

court explained Defendant’s legal rights and the legal consequences of his actions in pleading guilty.

In order to prove prejudice, Defendant must demonstrate that had he contacted the Mexican

consulate, his decision to plead guilty would have been affected, such that his guilty plea was not

knowing, voluntary, or intelligent. This result is not only speculative but it is also unlikely.

Defendant admitted that he was guilty of the crime for which he was charged. When asked if the

government would be able to prove its case, Defendant replied, “Yes, of course. Why not, it’s true.”

(J.A. at 48.) Defendant knew that the case against him was strong; there simply is no reason to

believe that Defendant would not have pled guilty had he spoken to the Mexican consulate. By

pleading guilty, Defendant was able to decrease his base offense level for acceptance of

responsibility; by not pleading guilty and going to trial, Defendant would have foregone the decrease

in his base offense level and faced a near-certain conviction, as both he and his counsel

acknowledged. It bears repeating that Defendant does not allege that the Mexican consulate had

information otherwise unavailable to Defendant, and that had Defendant been privy to such

information, Defendant would not have pled guilty, despite the higher sentence he faced if he went

to trial. Even assuming the district court committed plain error, Defendant has failed to demonstrate

that his substantial rights have been affected.

B.      THE COURT INTERPRETERS ACT

        1.      Preservation of the Issue



                                                  14
                                            No. 03-6678

       Defendant did not object to the interpreter he received before the district court. This will

affect the standard of review.

       2.      Standard of Review

       Because Defendant did not object to the interpreter he received before the district court, this

Court reviews the appointment of the interpreter for plain error. United States v. Camejo, 333 F.3d

669, 672 (6th Cir. 2003) (citation omitted); see also United States v. Gonzales, 339 F.3d 725, 728

(8th Cir. 2003). Plain error analysis requires four steps, as described in the preceding section. See

Thomas, 11 F.3d at 630.

       Defendant bears the burden of demonstrating plain error. Abboud, 438 F.3d at 588 (citation

omitted). As the Supreme Court explained: “When an appellate court considers error that qualifies

as plain, the tables are turned on demonstrating the substantiality of any effect on a defendant’s

rights: the defendant who sat silent at trial has the burden to show that his ‘substantial rights’ were

affected.” Vonn, 535 U.S. at 62 (citation omitted).

       3.      Analysis

       The district court did not commit plain error in their appointment of an interpreter to

Defendant. Defendant has failed to demonstrate that the appointed interpreter was in fact a non-

certified interpreter. Defendant also has failed to demonstrate any inadequacy of the appointed

interpreter’s performance such that his guilty plea was unknowing, involuntary, or unintelligent.

               a.      Legal Framework

       A guilty plea is more than just an admission of guilt; it is a waiver of the constitutional right

to a trial by judge or jury. Brady, 397 U.S. at 748. As a result, a defendant must enter a guilty plea



                                                  15
                                            No. 03-6678

knowingly, voluntarily, and intelligently. Id. The district court must verify “that the defendant’s

plea is voluntary and that the defendant understands his or her applicable constitutional rights, the

nature of the crime charged, the consequences of the guilty plea, and the factual basis for concluding

that the defendant committed the crime charged.” Webb, 403 F.3d at 378-79 (citation omitted).

       The district court must be especially careful in accepting a guilty plea from a defendant who

does not have a firm command of the English language. As the Fifth Circuit recognized:

       The likelihood of imprisonment following a guilty-plea conviction “demands the
       utmost solicitude of which courts are capable in canvassing the matter with the
       accused to make sure he has a full understanding of what the plea connotes and of
       its consequence.” Boykin v. Alabama, 395 U.S. 238, 243-44 . . . (1969). The record
       on appeal must reflect that a defendant was apprised fully of his constitutional rights,
       and specially instructed on the rights and privileges which he waived by entering the
       guilty plea. Fed. R. Crim. P. 11(c), (d). An adequate understanding of the English
       language is a threshold requirement for a voluntary plea.

United States v. Perez, 918 F.2d 488, 490 (5th Cir. 1990) (emphasis supplied).

       In order to insure that defendants who are not sufficiently competent in the English language

understand the judicial proceedings against them, Congress enacted the Court Interpreters Act

(“Act”), 28 U.S.C. § 1827 (2006). The Act states, in relevant part:

       The presiding judicial officer, with the assistance of the Director of the
       Administrative Office of the United States Courts, shall utilize the services of the
       most available certified interpreter, or when no certified interpreter is reasonably
       available, as determined by the presiding judicial officer, the services of an otherwise
       qualified interpreter, in judicial proceedings instituted by the United States, if the
       presiding judicial officer determines on such officer’s own motion or on the motion
       of a party that such party (including a defendant in a criminal case), or a witness who
       may present testimony in such judicial proceedings--

       (A) speaks only or primarily a language other than the English language; or




                                                 16
                                             No. 03-6678

        (B) suffers from a hearing impairment (whether or not suffering also from a speech
        impairment)

        so as to inhibit such party’s comprehension of the proceedings or communication
        with counsel or the presiding judicial officer, or so as to inhibit such witness’
        comprehension of questions and the presentation of such testimony.

28 U.S.C. § 1827(d)(1) (emphasis supplied).

                b.      Application to This Case

                        i.      Plain Error

        The first two steps in the plain error analysis address whether the district court committed

error, and whether that error was plain. The district court has wide discretion in determining

whether an interpreter is appropriate in a given case. United States v. Markarian, 967 F.2d 1098,

1104 (6th Cir. 1992) (citation omitted). That said, when the district court exercises its discretion and

determines an interpreter is appropriate, the district court must follow the strictures of the Act. As

the Eighth Circuit noted:

        The language of the Court Interpreters Act is clear: once a district court decides to
        use an interpreter, it is obligated to use a certified interpreter, unless a certified
        interpreter is not reasonably available, in which case another qualified interpreter is
        to be appointed. . . . The certification requirement of the Act was intended to provide
        a procedural safeguard for non-native English speaking defendants during legal
        proceedings.

Gonzales, 339 F.3d at 728 (internal citations omitted). In Gonzales, the Eighth Circuit found that

the district court’s use of a non-certified interpreter was error, and that the error was plain, under the

first two steps of plain error analysis. Id. We agree with that analysis; however, in this case, it is

unclear from the record whether the interpreter utilized in Defendant’s case was in fact a non-

certified interpreter. As stated, supra, Defendant has the burden to demonstrate plain error.



                                                   17
                                             No. 03-6678

Defendant has not carried this burden, as Defendant has failed to present any evidence that the

interpreter in his case was indeed a non-certified interpreter.

                        ii.     Substantial Rights

        Even assuming that the district court appointed a non-certified interpreter, Defendant has

failed to demonstrate an effect on his substantial rights. Defendant claims that the lack of a certified

interpreter rendered his guilty plea unknowing, involuntary, or unintelligent. As stated, supra, a

guilty plea is a waiver of the constitutional right to a trial; as a result, an invalid guilty plea would

affect the substantial rights of Defendant. Defendant, however, fails to demonstrate how the

appointment of the non-certified interpreter caused his guilty plea to be invalid.

        From the outset, we note that Defendant does not allege any inadequacies as to the

performance of the non-certified interpreter. Defendant does not point to any misunderstandings

that he had about the guilty plea that resulted from the use of a non-certified interpreter,

misunderstandings that would not have occurred had the district court appointed a certified

interpreter. Thus, there is no nexus between the district court’s plain error and Defendant’s

argument that the guilty plea was unknowing, involuntary, or unintelligent. We reiterate that

Defendant bears the burden on plain error review in demonstrating that his substantial rights have

been affected. Defendant has not met this burden; there is simply no evidence in the record that the

use of a non-certified interpreter negatively affected Defendant’s understanding of the guilty plea,

such that the guilty plea was unknowing, involuntary, or unintelligent. As the Eighth Circuit viewed

a factually-similar circumstance:

        [T]here is no indication in the record that the interpreters and [the defendant] had
        communication problems, or that any confusion on [the defendant’s] part stemmed

                                                   18
                                            No. 03-6678

       from any translation error; the plea hearing transcript supports that [the defendant]
       ultimately understood his . . . plea and desired the benefits it yielded; and counsel
       offers no other evidence that the plea was not knowing, voluntary, and intelligent.

United States v. Aispuro-Guadiana, 97 Fed. App’x 76, 77 (8th Cir. 2004) (unpublished decision).

       Defendant seems to advocate a per se rule: if the district court fails to appoint a certified

interpreter, a defendant’s guilty plea cannot be knowing, voluntary, and intelligent: “The failure of

the record to show that a certified interpreter was used makes it impossible for the trial court [to]

assure [Defendant’s] guilty plea was properly taken . . . .” (Def. Br. 22.) We disagree with this

proposed rule. “The purposes of the Act are to ensure that a party has comprehension of the

proceedings and to provide the means to communicate effectively with counsel.” United States v.

Sanchez, 928 F.2d 1450, 1455 (6th Cir. 1991) (citation omitted). “[T]he ultimate question is

whether the translator’s performance has rendered the trial fundamentally unfair . . . .” United States

v. Huang, 960 F.2d 1128, 1136 (2d Cir. 1992) (citations omitted). Defendant’s per se rule is

therefore not well-taken; this Court must determine whether the use of a non-certified interpreter so

subverted the purposes of the Act such that the proceedings against Defendant were fundamentally

unfair. Defendant has not raised a single iota of evidence demonstrating that the use of a non-

certified interpreter, as opposed to a certified interpreter, affected his guilty plea such that the

proceedings against him were fundamentally unfair. In short, Defendant has failed to demonstrate

that the use of a non-certified interpreter caused his guilty plea to be unknowing, involuntary, or

unintelligent.

C.     CUMULATIVE ERROR




                                                  19
                                            No. 03-6678

       For the reasons set forth in the preceding sections, Defendant’s claim of cumulative error

also fails. Defendant asserts that the cumulative impact of the district court’s plain errors

demonstrates that his guilty plea was unknowing, involuntary, or unintelligent. We disagree.

Defendant has failed to demonstrate that the district court committed error, let alone plain error, for

his claims under the Vienna Convention and the Court Interpreters Act. See supra. Moreover, even

assuming plain error under both of these claims, Defendant has provided no evidence that the district

court’s plain errors affected the validity of his guilty plea. See supra. Since Defendant has failed

to provide evidence of an effect to his substantial rights under either claim, there is no evidence to

cumulate to determine whether, under the totality of the circumstances, Defendant’s plea was

invalid.

D.     RESENTENCING

       1.      Preservation of the Issue

       Defendant did not object to his sentence on the ground that judge-found fact increased his

maximum sentence.4 This will affect the standard of review.

       2.      Standard of Review

       Because Defendant failed to object to his sentence on the ground that judge-found fact

increased his maximum sentence, this Court reviews Defendant’s sentence for plain error. United

States v. Barnett, 398 F.3d 516, 525 (6th Cir. 2005). This Court engages in a four-step plain error


       4
        The only objection that Defendant made to his sentence was that he believed that the
Guidelines violated the Double Jeopardy Clause of the U.S. Constitution, as the Guidelines “double-
counted” because it increased Defendant’s base offense level for a crime for which Defendant had
already served a term of imprisonment, and the Guidelines also increased Defendant’s sentencing
range based on Defendant’s criminal history. Defendant does not pursue this argument on appeal.

                                                  20
                                             No. 03-6678

inquiry: (1) whether there was error; (2) whether that error was plain; (3) whether that plain error

affected substantial rights; and (4) whether that plain error seriously affects the fundamental fairness,

integrity, or public reputation of judicial proceedings. Id. (citing Johnson v. United States, 520 U.S.

461, 466 (1997)).

        3.      Analysis

        The district court did not commit plain error in its sentencing of Defendant. While the

district court treated the Guidelines as mandatory, the record demonstrates that the district court

would not have given Defendant a lesser sentence had it treated the Guidelines as advisory.

                a.      Legal Framework

        In United States v. Booker, the Supreme Court held that the mandatory scheme under the

Guidelines was unconstitutional, as it violated the Sixth Amendment. 543 U.S. 220, 244 (2005).

The Court reaffirmed the holding in Apprendi v. New Jersey, 530 U.S. 466 (2000): “Any fact (other

than a prior conviction) which is necessary to support a sentence exceeding the maximum authorized

by the facts established by a plea of guilty or a jury verdict must be admitted by the defendant or

proved to a jury beyond a reasonable doubt.” Booker, 543 U.S. at 244.

        In order to correct the Guidelines’ unconstitutional nature, the Court severed the portion of

the federal sentencing statute that called for mandatory application of the Guidelines. Id. at 245-46.

Thus, the Guidelines stand on constitutionally firm grounds as advisory rules. Id.

                b.      Application to This Case

        By treating the Guidelines as mandatory when sentencing Defendant, the district court

committed error, and that error was plain. Barnett, 398 F.3d at 525-26. This Court presumes that



                                                   21
                                            No. 03-6678

the plain error affected Defendant’s substantial rights, see id. at 527-28, and, if this presumption

holds, this Court will also find that such plain error seriously affects the fundamental fairness,

integrity, or public reputation of judicial proceedings, so as to warrant this Court’s discretion in

granting relief, see id. at 530.

        The presumption that the plain error of the district court affected Defendant’s substantial

rights is rebuttable. “[W]here the trial record contains clear and specific evidence that the district

court would not have, in any event, sentenced the defendant to a lower sentence under an advisory

Guidelines regime,” the presumption that the district court’s plain error affected Defendant’s

substantial rights is destroyed. Id. at 529. The record in the instant case contains clear and specific

evidence that the district court would not have sentenced Defendant to a lower sentence had it

treated the Guidelines as advisory. First, at the sentencing hearing, the district court stated, “The

motion to sentence below the Guidelines will be denied. The calculations are correct, they’re

appropriate, and they conform to the law as it now exists, and so–as a matter of fact, I was thinking

about sentencing above the guidelines.” (J.A. at 54) (emphasis supplied). Second, the district court

commented that “this is the defendant’s fourth illegal re-entry into the country and his second federal

conviction for this. His criminal history includes violence, a deadly weapon, weapons, drugs, he is

an alcoholic and is a danger to the community.” (J.A. at 55.) Finally, the district court sentenced

Defendant to the maximum sentence then allowable under the Guidelines, ninety-six months.

        These facts are clear and specific evidence that the district court would not have given

Defendant a lower sentence under an advisory Guidelines scheme. Indeed, we are somewhat

puzzled by Defendant’s insistence that his case be remanded for resentencing, as it seems clear that



                                                  22
                                           No. 03-6678

the district court will in all likelihood impose a higher sentence. This case is factually analogous

to this Court’s decision in Webb, where the district court considered an upward departure from the

Guidelines, found that the defendant was a “menace” who the community did not want to “have

around,” and sentenced the defendant to the maximum time allowed under the Guidelines. 403 F.3d

at 382. Under such facts, this Court “conclude[d] that this is an exceptional case where the record

contains clear and specific evidence that the district court would not have sentenced [the defendant]

to a lower sentence under an advisory Guidelines regime.” Id. at 382-83. Like Webb, the instant

case presents a situation where “the district court would have imposed the same sentence, if not a

lengthier one, had the district court known that it was not bound by the Guidelines.” Id. at 383. We

therefore will not remand this case for resentencing.

                                       III. CONCLUSION

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                                 23